DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 7-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: execute a write operation or erase operation on the memory cell array in response to a first command set, the first command set including a first command; and execute a read operation on the memory cell array in response to a second command set, the second command set including the first command, wherein the control circuit comprises: a first data retaining circuit configured to, based on a first signal indicating timing of receiving a command or address information, retain and output a second signal based on the first command included in the first command set; and a second data retaining circuit configured to, based on the first signal, retain and output a third signal based on the first command included in the second command set, and the execution of the write operation or erase operation is based on the second signal, and the execution of the read operation is based on the third signal, and a combination of other limitations in the independent claims.
 
Independent claim 23 comprises similar allowable content as that of claim 7.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (US Patent 10249377), hereinafter as Kasai.

Regarding claim 1, Kasai teaches a semiconductor memory device comprising: 
a memory cell array (Fig 1, memory 100); and 
a control circuit (Fig 1, Host 200) configured to receive a first command set (Fig 9, S2), receive a second command set related to a read operation (Fig 9, S4) while rejecting a command set related to a write operation or erase operation in response to the first command set (Fig 9, S6), and execute the read operation on the memory cell array in response to the second command set (Fig 9, S8).
Regarding claim 4, Kasai teaches to start a first operation on the memory cell array in response to the first command set, and suspend the first operation and execute the read operation in response to the second command set (Fig 9, S8).
Regarding claim 5, Kasai teaches to start a write operation on the memory cell array in response to the first command set (Fig 9, S3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai, in view of Yoon et al. (PGPUB 20090089492), hereinafter as Yoon.
Regarding claim 2, Kasai teaches a device as in rejection of claim 1,
But not expressly in response to a first command, output a signal indicating whether or not the semiconductor memory device is ready for a read operation.
Yoon teaches in response to a first command, output a signal indicating whether or not the semiconductor memory device is ready for a read operation ([0072] during write…detect whereher…is ready to be read).
Since Yoon and Kasai are both from the same field of semiconductor memory device, the purpose disclosed by Yoon would have been recognized in the pertinent art of Kasai. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use read ready signal as in Yoon into the device of Kasai for the purpose of managing sequence of read operations of a memory device. 
Regarding claim 3, Kasai and Yoon teach a device as in rejection of claim 2,
Yoon teaches the signal indicates that the semiconductor memory device is ready for a read operation from the receipt of the first command set up to the receipt of the second command set, and 
The reason for combining the references used in rejection of claim 2.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai.
Regarding claim 6, Kasai teaches to start an erase operation on the memory cell array in response to the first command set (it is common knowledge that erase and/or write process has similar operation characteristics/parameters (such as in [0028] of Lewis PGPUB 20180150252). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827